COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
EUGENE JESSE ALESHIRE and
TREE OF         )
LIFE,
INC.,                                                           )              
No.  08-03-00367-CV
                                                                              )
Appellants,                         )                    Appeal from the
                                                                              )
v.                                                                           )                 
41st District Court
                                                                              )
ALEJANDRO DE SANTIAGO,                           )           
of El Paso County, Texas
                                                                              )
Appellee.                           )                   (TC# 2001-2208)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal.  Texas
Rule of Appellate Procedure 42.1(a)(1) states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 
Tex.R.App.P.
42.1(a)(1).
 




Appellants have
complied with the requirements of Rule 42.1(a)(1).  Appellants represent to the Court that on January
2, 2004, the controversy between the parties ended when the parties entered
into a settlement agreement.  Further,
Appellants inform the Court that this action disposed of all issues made the
basis of this appeal.  Appellants request
that this Court dismiss the appeal and release the security.  We have considered this cause on Appellants= motion and conclude that the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal and order
that Appellants are released from their obligations on the supersedeas
bond.
 
 
 
February
12, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.